ORDER
Considering the Joint Petition for Interim Suspension filed by William Kyle Phipps and the Office of Disciplinary Counsel,
IT IS ORDERED that William Kyle Phipps be, and he is hereby suspended from the practice of law on an interim basis pending further orders of this court.
IT IS FURTHER ORDERED that the disciplinary proceedings currently pending before this court in docket number 97-B-2219 be remanded to the disciplinary board for consolidation with any other pending matters and for consideration in connection with the Joint Petition for Consent Discipline filed by respondent and the Office of Disciplinary Counsel.
KNOLL, J., not on panel.
/s/ Catherine D. Kimball Justice Supreme Court of Louisiana